Case 1:19-cv-01046-SOH Document 58                  Filed 08/02/21 Page 1 of 2 PageID #: 179




                          IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                  EL DORADO DIVISION

CONVOY LOGISTICS, LLC                                                                  PLAINTIFF

v.                                     Case No. 1:19-cv-1046

CONVOY, INC.                                                                         DEFENDANT

                                              ORDER

          Before the Court is the parties’ Joint Stipulation of Dismissal. (ECF No. 57). The parties

ask the Court to dismiss this case with prejudice, with the parties bearing their own fees and costs.

          An action may be dismissed by “a stipulation of dismissal signed by all parties who have

appeared.” Fed. R. Civ. P. 41(a)(1)(A)(ii). “Caselaw concerning stipulated dismissals under Rule

41(a)(1)(A)(ii) is clear that the entry of such a stipulation of dismissal is effective automatically

and does not require judicial approval.” Gardiner v. A.H. Robins Co., 747 F.2d 1180, 1189 (8th

Cir. 1984). Thus, Plaintiff’s claims against Defendant were effectively dismissed when the parties

filed the instant stipulation. However, this order issues for the purpose of maintaining the Court’s

docket.

          This case is hereby DISMISSED WITH PREJUDICE, with each side bearing its own

fees and costs. If any party desires that the terms of settlement be a part of the record therein,

those terms should be reduced to writing and filed with the Court within thirty (30) days of the

entry of this judgment. The Court retains jurisdiction to vacate this order upon cause shown that

the settlement has not been completed and further litigation is necessary.

          IT IS SO ORDERED, this 2nd day of August, 2021.

                                                              /s/ Susan O. Hickey
                                                              Susan O. Hickey
                                                              Chief United States District Judge
Case 1:19-cv-01046-SOH Document 58   Filed 08/02/21 Page 2 of 2 PageID #: 180
